Exhibit 10.19

 

WAIVER

 

As of July 15, 2005

 

CELLSTAR CORPORATION,

as Administrative Borrower

1730 Briercroft Court

Carrollton, Texas 75006

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), dated as of September 28, 2001, by and among CellStar
Corporation, a Delaware corporation (the “Parent”), certain of its Subsidiaries
(as defined therein) signatory thereto (together with the Parent, each a
“Borrower” and collectively the “Borrowers”), the lenders signatory thereto
(“Lenders”) and Wells Fargo Foothill, Inc., as Administrative Agent for the
Lenders (the “Agent”). All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

 

The Agent and the Lenders have previously waived certain of the Specified Events
of Default (as defined below) provided that, among other things, the Parent file
its Form 10-K Annual Report, Form 10-Q Quarterly Report and deliver the
Accountants Letter on or prior to July 15, 2005 pursuant to that certain Waiver
dated as of May 31, 2005 (the “Previous Waiver”). The Borrowers anticipate that
the Parent will not file its Form 10-K Annual Report, Form 10-Q Quarterly Report
or deliver the Accountants Letter on or before July 15, 2005, in which case the
Previous Waiver will be of no further force or effect.

 

Subject to the terms and conditions set forth in this letter (this “Waiver”),
the Agent and the Lenders hereby waive compliance with, and waive the Defaults
and Events of Default (the “Specified Events of Default”) arising under the Loan
Agreement, applicable to:

 

(a) Borrowers’ failure to maintain the required Consolidated Tangible Net Worth
for the quarters ended November 30, 2004 and February 28, 2005 as required under
Section 7.20(a) of the Loan Agreement;

 

(b) Borrowers’ failure to maintain the Consolidated Tangible Net Worth and Fixed
Charge Coverage Ratios for the quarters ended prior to November 30, 2004 as
required under Sections 7.20(a), (b) and (c) of the Loan Agreement solely as a
result of Parent’s restatement of its previously delivered financial statements
as contemplated in the draft financial statements attached as Exhibit A to that
certain Thirteenth Amendment and Waiver to Loan Agreement dated as of May 13,
2005 by and among the Agent, Lenders and the Borrowers (the “Thirteenth
Amendment”);



--------------------------------------------------------------------------------

(c) Parent’s failure to (A) file its Form 10-K Annual Report for the fiscal year
ending November 30, 2004 on or before March 1, 2005 in violation of Section 4.08
of the Indenture (the “Indenture”) for the Parent’s 12% Senior Subordinated
Notes due January 2007 (the “Subordinated Notes”), (B) file its Form 10-Q
Quarterly Report for the fiscal quarter ending February 28, 2005 on or before
April 15, 2005 in violation of Section 4.08 of the Indenture, (C) file its Form
10-Q Quarterly Report for the fiscal quarter ending May 31, 2005 on or before
July 15, 2005 in violation of Section 4.08 of the Indenture, and (D) cause its
independent public accountants to deliver a letter (the “Accountants Letter”) to
the Trustee (as defined in the Indenture) confirming that their audit
examination included a review of the terms of the Indenture and whether any
“Default” or “Event of Default” has come to their attention as required pursuant
to Section 4.06(b) of the Indenture, in each case resulting in an Event of
Default under Section 8.9 of the Loan Agreement;

 

(d) Parent’s failure to deliver the financial statements of the Parent and its
Subsidiaries for the quarters ended February 28, 2005 and May 31, 2005 as
required pursuant to Section 6.3(a) of the Loan Agreement; and

 

(e) Parent’s failure to deliver the audited financial statements of the Parent
and its Subsidiaries for the fiscal year ended November 30, 2004 as required
pursuant to Section 6.3(b) of the Loan Agreement.

 

Each of the above waivers is subject to satisfaction of the following
conditions:

 

(a) the Parent shall file its Form 10-K Annual Report for the fiscal year ended
November 30, 2004, which shall contain financial statements that are in form and
substance substantially the same as the financial statements attached as Exhibit
A to the Thirteenth Amendment on or before September 6, 2005;

 

(b) Parent shall file its Form 10-Q Quarterly Report for the fiscal quarters
ended February 28, 2005 and May 31, 2005 on or before September 6, 2005;

 

(c) Parent shall deliver the financial statements for the fiscal year ended
November 30, 2004 as required by Section 6.3(b) of the Loan Agreement on or
before September 6, 2005, which shall be in form and substance substantially the
same as the financial statements attached as Exhibit A to the Thirteenth
Amendment;

 

(d) Parent shall deliver the financial statements for the fiscal quarters ended
February 28, 2005 and May 31, 2005 as required by Section 6.3(a) of the Loan
Agreement on or before September 6, 2005; and

 

(e) the holders of the Subordinated Notes (or the Trustee on behalf of the
holders of the Subordinated Notes) shall not exercise any remedies against

 

2



--------------------------------------------------------------------------------

any Loan Party with respect to the Specified Events of Default (other than
giving of notice of default pursuant to Section 6.01(c) of the Indenture).

 

In addition, the Borrowers have requested that the Agent and Lenders waive
restrictions contained in the Loan Agreement to the extent required to permit
CellStar Netherlands to assign approximately $43 Million of intercompany
receivables owed to it by CellStar Mexico to the Parent and certain of its
Subsidiaries and upon such assignment permit such Persons to convert the
assigned intercompany receivables into non-voting stock of CellStar Mexico (the
“CellStar Mexico Receivables Transaction”).

 

The Agent and the Lenders hereby waive restrictions contained in the Loan
Agreement to the extent required to permit the CellStar Mexico Receivables
Transaction so long as the following conditions are satisfied: (a) after giving
effect to this Waiver, no Default or Event of Default then exists or would be
caused thereby, (b) no cash or Cash Equivalents will be transferred in
connection with the CellStar Mexico Receivables Transaction except payment of
intercompany interest by CellStar Mexico to CellStar Netherlands in an amount
not to exceed $3,700,000 which may further be paid to Parent or one of its
Domestic Subsidiaries in satisfaction of intercompany debt owing to Parent or
such Domestic Subsidiary by CellStar Netherlands and which may then be invested
by such Person into CellStar Mexico in the form of a capital contribution and
(c) the aggregate principal amount of intercompany receivables assigned and
converted to equity pursuant to the CellStar Mexico Receivables Transaction does
not exceed $43,000,000.

 

Each Borrower hereby acknowledges and agrees that the failure to satisfy the
conditions set forth herein shall cause the waivers contained herein to be of no
further effect.

 

Each of the Borrowers hereby represents and warrants that (i) as of the date
hereof, the holders of the Subordinated Notes (or the trustee on behalf of the
holders of the Subordinated Notes) have not exercised any remedies against any
Loan Party with respect to the Specified Events of Default or given notice of
default pursuant to Section 6.01(c) of the Indenture with respect to the
Specified Events of Default and (ii) after giving effect hereto, no event has
occurred and is continuing which constitutes an Event of Default or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

This Waiver shall not waive any other requirement or hinder, restrict or
otherwise modify the rights and remedies of the Agent and the Lenders following
the occurrence of any other failure to comply with the obligations under the
Subordinated Notes, or the occurrence of any other Event of Default under the
Loan Agreement (including the occurrence of any other failure to comply with
Section 6.3 or Section 7.20).

 

3



--------------------------------------------------------------------------------

Except as otherwise expressed herein, the text of the Loan Agreement and the
other Loan Documents shall remain in full force and effect, and the Agent and
the Lenders hereby reserve the right to require strict compliance in the future
with all terms and conditions of the Loan Agreement and the other Loan
Documents.

 

This Waiver may be executed in any number of counterparts, each of which shall
be deemed an original but all of which, when taken together, shall constitute
one in the same agreement. Delivery of a counterpart hereto by facsimile
transmission or by transmission of an Adobe portable document format file (also
known as a “PDF file”) shall be as effective as delivery of an original
counterpart hereto.

 

This Waiver shall be deemed to be made pursuant to the laws of the State of
Georgia with respect to agreements made and to be performed wholly in the State
of Georgia, and shall be construed, interpreted, performed and enforced in
accordance therewith.

 

This Waiver shall become effective as of the date hereof when, and only when,
the Agent shall have received each of the following:

 

(a) fully executed and delivered counterparts of this Waiver by the Borrowers,
the Required Lenders and the Agent; and

 

(b) payment of a documentation fee from the Borrowers in the amount of
$20,000.00 (it being understood that, by execution and delivery of this Waiver,
the Borrowers authorize the Agent to charge the Borrowers’ Loan Account for such
fee and such amount shall thereafter accrue interest at the rate applicable to
Advances under the Loan Agreement in accordance with Section 2.6 of the Loan
Agreement) which shall be for the benefit of the Lenders signatory hereto and
shall be allocated equally among such Lenders.

 

This Waiver shall constitute a Loan Document for all purposes.

 

[the remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

AGENT AND LENDERS:       WELLS FARGO FOOTHILL, INC., a California corporation,
as Agent and as a Lender         By:  

/s/ Robert Bernier

               

Name: Robert Bernier

Title: Vice President

        FLEET CAPITAL CORPORATION, as a Lender         By:  

/s/ H. Michael Wills

               

Name: H. Michael Wills

Title: Senior Vice President

        TEXTRON FINANCIAL CORPORATION, as a Lender         By:  

/s/ Stuart A. Hall

               

Name: Stuart A. Hall

Title: Senior Account Executive

        PNC BANK NATIONAL ASSOCIATION, as a Lender         By:  

/s/

               

Name:

Title:

 

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

Acknowledged and agreed to

as of the date first written above:

 

BORROWERS:

      CELLSTAR CORPORATION, a Delaware corporation         By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        CELLSTAR, LTD., a Texas limited partnership        

By:     National Auto Center, Inc., its General Partner

        By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        NATIONAL AUTO CENTER, INC., a Delaware corporation         By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        CELLSTAR FINANCO, INC., a Delaware corporation         By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

        CELLSTAR INTERNATIONAL CORPORATION/SA, a Delaware corporation        
By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        CELLSTAR FULFILLMENT, INC., a Delaware corporation         By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        CELLSTAR INTERNATIONAL CORPORATION/ASIA, a Delaware corporation        
By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        AUDIOMEX EXPORT CORP., a Texas corporation         By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        NAC HOLDINGS, INC., a Nevada corporation         By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: President

 

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

        CELLSTAR GLOBAL SATELLITE SERVICES, LTD., a Texas limited partnership  
     

By:     National Auto Center, Inc., its General Partner

        By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        CELLSTAR FULFILLMENT LTD., a Texas limited partnership        

By:     CellStar Fulfillment, Inc., its General Partner

        By:  

/s/ Elaine Flud Rodriguez

               

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

 

[SIGNATURE PAGE TO WAIVER LETTER]